Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 9-10, 14-29 have been canceled.  Claim 8 is still at issue and is present for examination. Claims 2-3, 11-13, 30-43 are hereby withdrawn, as directed to non-elected invention.
With respect to newly added claims 30-43, it should be pointed out that said claims appear to be directed to a separate and patentably distinct invention from what is under consideration, as they are directed to an alage modified by being transformed or transfected with a vector, which has components for reconstitution of a “heme containing polypeptide” using a DNA encoding apo-“heme containing polypeptide” and modified heme-cofactor encoding DNA, as well as other polynucleotides. Obviously, such cell is patentably distinct (as it has a different structure and function) from an algae cell which is only modified for increasing levels of only “a heme cofactor”, wherein said “heme cofactor” is basically a coordination-complex made of porphyrin and an iron atom (see attachment 1, explaining about an exemplary heme cofactor). Therefore, said claims 30-43 are withdrawn as stated above.
Applicants' arguments filed on 9/7/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Specification
The specification is objected for reciting hyperlink language (see for example page 17). Applicant is advised to delete hyperlink language from the text everywhere in the disclosure in compliance with 37 CFR section 1.57(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dailey (JBIC, 2, 411-417, 1997, available also online) in view of Sourdive (2013/0164850, 6/2013). Dailey teaches about “heme biosynthesis pathway “and its major (essential) enzyme constituents, which remain universal in all heme biosynthesis pathways among aerobic mammalian and plant unicellular or multicellular organism(s). In table I of Dailey, protoporphyrinogen oxidase (encoded by PPO gene) is listed among said essential enzymes. Said reference does not mention any engineered algal cell in which the production of heme cofactor is increased.

	Given the teachings of Dailey, before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the algal host cell of Sourdive and either overexpress its endogenous DNA encoding protoporphyrinogen oxidase therein or optionally import some exogenous protoporphyrinogen oxidase gene into said host. Such modified algal cell is inherently producing higher levels of a heme cofactor.
 	One of ordinary skill in the art, at first glance, is motivated in overexpressing endogenous protoporphyrinogen oxidase gene of Sourdive or Dailey (and/or importing exogenous versions thereof) in the algal host of Sourdive because: according to Dailey, said gene has a major role in production and synthesis of heme (heme cofactor), wherein said heme can be used in production of pharmaceuticals/drugs such as reconstituted hemoglobin which can be used as blood substitute in injured patients or those with bleeding disorders, rendering this invention obvious. 
 	Finally, one of ordinary skill in the art has a reasonable expectation of success in increasing production of heme cofactor by overexpressing or importing PPO gene of 
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656